DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a final Office Action in response to Applicant’s amended RCE submission filed on 4/11/2022.  Currently claims 1-19 and 22-26 are pending and claims 1, 25, and 26 are independent.  Claims 1, 2, 11, 16, 22, and 24-26 have been amended from the previous claim set dated 8/27/2021.  No claims have been newly added and claim 27 has been newly cancelled.  Priority to provisional application 62/507,107, filed 5/16/2017, is acknowledged.


Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  The 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections have been withdrawn in light of the amendments.
	
	


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 and 22-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-19 and 22-26, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-19 and 22-24) are directed to a statutory category, namely a method.  Claim 25 is directed to a statutory category, namely a system/machine.  Claim 26 is directed to a statutory category, namely an article of manufacture.  
Step 2A (Prong 1): Claims 1, 25, and 26, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations (See MPEP 2106).”  In this application that refers to using a computer system to interact and facilitate sales and service with potential customers of a business.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that a retail sales and service representative might perform.  The abstract elements of claim 1, 25, and 26 recite in part “Display a messaging session…Detect a request…Display affordance…Detect user selection…Display interface…Receive credential…Determine verification…Provide information…Send submission……”.  Dependent claim 2 adds to the abstract idea the following limitation which recites in part “Cease display…Display task affordance…Detect interaction…Generate affordance…”.     Dependent claim 3 adds to the abstract idea the following limitations which recite in part “Detect and interaction…Determine a product…Generating additional product affordances…”.  Dependent claim 4 adds to the abstract idea the following limitation which recites in part “Generating product repair affordances…”.  Dependent claim 5 adds to the abstract idea the following limitation which recites in part “Generating product accessory affordances …”.  Dependent claim 6 adds to the abstract idea the following limitations which recite in part “Determine a product associated with the user…Determine product affordances…”.  Dependent claim 7 adds to the abstract idea the following limitations which recite in part “Determine history…Determine the product in response to history…”.  Dependent claim 8 adds to the abstract idea the following limitations which recites in part “Determine account information…Determine the product in response to account information…”.  Dependent claim 9 adds to the abstract idea the following limitations which recite in part “Determine content of conversation…Determine the product in response to content of conversation …”.  Dependent claim 10 adds to the abstract idea the following limitations which recite in part “Detect an interaction…Display a product…Detect interaction…Generate additional product…”.  Dependent claim 11 adds to the abstract idea the following limitations which recite in part “Cease display…Display a location task…Detect interaction…Generate location affordances of the business…Display location affordances…”.  Dependent claim 12 adds to the abstract idea the following limitations which recite in part “Determine a response time…Arrange location affordances…Display response time…”.  Dependent claim 13 adds to the abstract idea the following limitations which recite in part “Determine a distance…Arrange location affordances…Display distance…”.  Dependent claim 14 adds to the abstract idea the following limitations which recite in part “Detect an interaction…Display a location submission…”.  Dependent claim 15 adds to the abstract idea the following limitations which recite in part “Detect change or selected location…Re-display selected location…”.  Dependent claim 16 adds to the abstract idea the following limitations which recite in part “Display a calendar…Detect interaction with calendar…Generating appointment times…Display appointment times…”.  Dependent claim 17 adds to the abstract idea the following limitations which recite in part “Determine a schedule…Display a description of the schedule…”.  Dependent claim 18 adds to the abstract idea the following limitations which recite in part “Determine a suggested time to schedule…Display suggested time…”.  Dependent claim 19 adds to the abstract idea the following limitations which recite in part “Determine travel time…Determine suggested time to schedule appointment…Display suggested time…”.  Dependent claim 22 adds to the abstract idea the following limitations which recite in part “Determine content…Determine a proposed task…Display an affordance…”.  Dependent claim 23 adds to the abstract idea the following limitations which recite in part “Determine content associated with a completed task…Determine proposed task…”.  Dependent claim 24 adds to the abstract idea the following limitations which recite in part “Display product affordance…Detect a first interaction to select…Determine at least one location…Display location affordance…Detect a second interaction to select…Determine time to schedule appointment…Display appointment time… Detect a third interaction to select …Schedule appointment time…”.  All of these additional limitations, however, only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claim 1.  
Step 2A (Prong 2):  Independent claims 1, 25, and 26, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “An electronic device…Processors…Memory…Display…Messaging user interface…Programs configured to be executed…Non-transitory computer readable storage medium…Touch sensitive surface…” which limits the claims to a networked, computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).  Additionally, dependent claims 2-19 and 22-24 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 25, and 26, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “An electronic device…Processors…Memory…Display…Messaging user interface…Programs configured to be executed…Non-transitory computer readable storage medium…Touch sensitive surface…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (interact and facilitate sales and service with potential customers of a business) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in ¶136 – “Memory 370 includes high-speed random access memory, such as DRAM, SRAM, DDR RAM, or other random access solid state memory devices.”
Additionally, dependent claims 2-19 and 22-24 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-19 and 22-26 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 11-19, 22, 23, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gershony et al. (USPGPUB 2017/0180276) in view of Davis et al. (USPGUB 2016/0180325)
Regarding claims 1, 25, and 26 (Amended), Gershony discloses a non-transitory computer-readable storage medium storing one or more programs to perform a method (Gershony ¶74 - a non-transitory computer-readable storage medium that stores data that provides the functionality described herein),  the method  comprising: at an electronic device having one or more processors, memory, and a display and a touch sensitive surface (Gershony ¶68 - FIG. 2 illustrates a block diagram of an example computing device 200 that transmits messages and provides suggestions to mobile devices. The computing device 200 may be a messaging server 101 or a mobile device 115. The computing device 200 may include a processor 235, a memory 237, a communication unit 239, a display 241, and a storage device 247 – Gershony ¶103 - FIG. 4D is a graphic representation of an example conversation interface showing one-tap replies {i.e. touch sensitive}): initiating a messaging session between a user of the electronic device and a business entity via a messaging user interface (Gershony ¶2 - Implementations generally relate to messaging applications - Gershony ¶15 - ask a business owner of a business that is associated with the first bot for additional information); displaying a task affordance in a conversation transcript of the messaging user interface (Gershony  Fig. 3 - Gershony ¶20 - receive at least one conversation message from a conversation, identify an entity that may be actionable from a conversation message, determine contextual indicators of the entity, determine whether the entity is actionable based on the contextual indicators, and responsive to the entity being actionable, provide a suggestion to a user to take an action on the entity); detecting an interaction to select the task affordance; and in response to detecting the interaction to select the task affordance, initiating a task (Gershony ¶106 - The user may select one of the options 1504 first suggested to the user, which triggers a second suggestion to be generated. FIG. 4G displays a conversation interface 1550 generated responsive to receiving the user selection as shown in the option 1506. Upon the user's selection for lunch in the option 1506, the messaging application 103 generates and displays certain restaurants open for lunch).
Gershony lacks detecting a request from a user to initiate a task through the messaging user interface; in response to detecting the request, displaying an information access affordance in the messaging user interface, wherein the information access affordance is associated with information associated with the user of the electronic device, detecting, via the one or more input devices, a user selection of the information access affordance wherein the user-selection indicates acceptance to share the information associated with the information access affordance; in response to detecting a user-selection of the information access affordance, automatically providing the information associated with the user of the electronic device as a submission to the business entity. initiating a process to send the submission that includes the information associated with the user of the electronic device to the business entity, to complete the task through the messaging user interface.
Davis, from the same field of endeavor, teaches detecting a request from a user to initiate a task through the messaging user interface (Davis Fig. 4A – 4K – Davis ¶17 - FIGS. 4A-4K illustrate user interfaces for completing a payment transaction in accordance with one or more embodiments - Davis ¶148 - FIGS. 4A-4K illustrate various views of GUIs provided by the client application 202 to facilitate electronic messaging and sending and receiving payments); in response to detecting the request, displaying an information access affordance in the messaging user interface, wherein the information access affordance is associated with information associated with the user of the electronic device (Davis ¶147 - the components of the system 100 as described with regard to FIGS. 1-2, can provide, along and/or in combination with the other components, one or more graphical user interfaces. In particular, the components can allow a user to interact with a collection of display elements for a variety of purposes {i.e. allow for the sending of information}), detecting, via the one or more input devices, a user selection of the information access affordance wherein the user-selection indicates acceptance to share the information associated with the information access affordance (Davis ¶162 - According to one or more embodiments, the system 100 can allow the merchant to view information about the user (e.g., whether the user is on a mobile device or active in the client application 202) and/or add the user to a list of contacts (e.g., a list of current or future customers) based on user preferences or privacy settings. For example, the system 100 can allow the merchant to add the user to list of contacts for the merchant in response to determining that the user has selected a preference explicitly allowing merchants to add the user to the list of contacts for the merchant. To illustrate, the user can select a preference that allows merchants to add the user to a list of contacts and/or communicate with the user without requiring the merchant to request additional permission from the user (e.g., request permission to contact the user during a payment transaction with the user)); in response to detecting a user-selection of the information access affordance, automatically providing the information associated with the user of the electronic device as a submission to the business entity; initiating a process to send the submission that includes the information associated with the user of the electronic device to the business entity, to complete the task through the messaging user interface (Davis ¶216 - The method 500 can also involve sending, to the merchant, a notification comprising a user identifier for the user and contact information for the user. The method 500 can also include identifying that the user preference allows the merchant to contact the user using the messaging application without requiring the merchant to obtain explicit permission from the user. For example, the method 500 can include receiving advertisements from the merchant based on the user preference).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the messaging suggestion methodology/system of Gershony by including the messaging payment techniques of Davis because Davis discloses “The integrated payment and messaging system can improve security by allowing a user to make a purchase without having to provide sensitive financial information to the merchant. In addition, the integrated payment and messaging system can allow a user to make a payment for an order seamlessly during a conversation with the merchant (Davis ¶ABS)”.   Additionally, Gershony further details that “Implementations generally relate to messaging applications (Gershony ¶2)” so it would be obvious to consider including the additional messaging payment techniques that Davis discloses because it would enable a more robust messaging application that Gershony discloses by including payment facilitation features.
Regarding claim 11 (Original), Gershony in view of Davis discloses wherein displaying the task affordance comprises displaying a location task affordance, and wherein detecting the interaction to select the task affordance comprises detecting an interaction to select the location task affordance, the method further comprising: in response to detecting the interaction to select the location task affordance, generating one or more location affordances of the business entity, wherein each location affordance of the one or more location affordances is associated with a location of one or more locations of the business entity; and displaying the one or more location affordances in the conversation transcript (Gershony Fig. 4A - Gershony ¶100 - In the illustrated example, the conversation interfaces 1000, 1050 are displayed on Aaron's mobile screen. Aaron receives a message 1002 "Want to eat at Park Chow?" from Bob. The messaging application 103, which is described above with reference to FIGS. 1 and 2, determines that the location "Park Chow" is actionable. A suggestion therefore can be generated for Aaron and Bob to take an action on the location. In this example, the messaging application 103 generates a map 1004 of the location "Park Chow" for Aaron and Bob. Aaron and Bob can view the map 1004 or share the map 1004 using the share button 1006).
Regarding claim 12 (Original), Gershony in view of Davis discloses determining a response time for each location of the one or more locations of the business entity; in response to determining the response time of the one or more locations of the business entity, arranging the one or more location affordances; and displaying the response time from at least one of the one or more locations in the conversation transcript (Gershony ¶86 - In some implementations, the messaging application 103 requests additional information for the first bot from an information server and generates the bot command based on the additional information. For example, the messaging application 103 may request information from a search server or a server that provides knowledge cards (e.g., rich cards). In another example, the messaging application may request additional information from the information server 130 that includes different restaurants that the first user might want to eat at. In FIG. 3, the messaging application 103 may request information about restaurants that offer Thai food that are located on El Camino, restaurants that are near the location of the first user, restaurants that have high ratings, etc. The first bot may incorporate the restaurant names into an offer to make reservations at those restaurants for two people at times that are currently available for reservations {i.e. response time})
Regarding claim 13 (Original), Gershony in view of Davis discloses determining a distance to each location of one or more locations of the business entity; in response to determining the distance to each location of the one or more locations of the business entity, arranging the one or more location affordances; and displaying the distance to at least one of the one or more locations in the conversation transcript (Gershony ¶106 - In certain implementations, the messaging application 103 may display only those restaurants that are within a certain distance range of all of the participants in the conversation - Gershony ¶107 - The user may then choose to display the retrieved information to the other participants in the conversation, e.g., by inserting a map of the restaurant location into the conversation interface).  
Regarding claim 14 (Original), Gershony in view of Davis discloses detecting an interaction to select a location affordance of the one or more location affordances; and in response to detecting the interaction to select the location affordance, displaying a location submission affordance in a message input area (Gershony ¶107 - The user may then choose to display the retrieved information to the other participants in the conversation, e.g., by inserting a map of the restaurant location into the conversation interface).
Regarding claim 15 (Original), Gershony in view of Davis discloses detecting an interaction with the location submission affordance to change the selected location affordance; and in response to detecting the interaction with the location submission affordance to change the selected location affordance, re-displaying the location affordance of the one or more location affordances (Gershony ¶91 - The messaging application 103 may provide the first user with a user interface that includes a field that sends text entered into the field or a selection to the first bot. For example, in FIG. 3, responsive to the ReservationBot suggesting to make a reservation for the user at Tasty Thai for 11:30, the user may accept the suggestion or modify the suggestion to select a different number of people, a different restaurant, and a different reservation time -   Gershony ¶107 - The user may then choose to display the retrieved information to the other participants in the conversation, e.g., by inserting a map of the restaurant location into the conversation interface).
Regarding claim 16 (Original), Gershony in view of Davis discloses wherein displaying the task affordance comprises displaying a calendar affordance, and wherein detecting the interaction to select the task comprises detecting an interaction to select the calendar affordance, the method comprising: in response to detecting the interaction to select the calendar affordance, generating one or more appointment time affordances, wherein each appointment time affordance of the one or more appointment time affordances is associated with a time to schedule an appointment with the business entity, and wherein the time associated with each appointment time affordance is a time slot in which the business entity has an appointment available; and  121 97879095_1Attorney Docket No.: 2073694-OIOIPTUS (P34844US1) displaying the one or more appointment time affordances in the conversation transcript (Gershony Fig. 3 -  Gershony ¶86 - In FIG. 3, the messaging application 103 may request information about restaurants that offer Thai food that are located on El Camino, restaurants that are near the location of the first user, restaurants that have high ratings, etc. The first bot may incorporate the restaurant names into an offer to make reservations at those restaurants for two people at times that are currently available for reservations).
Regarding claim 17 (Original), Gershony in view of Davis discloses in response to detecting the interaction to select the calendar affordance, determining a schedule of the user; and in response to determining the schedule of the user, displaying a description of the schedule of the user in the conversation transcript (Gershony ¶118 – Table 2 – Type: Event Suggested Message example: I am going to outside lands this weekend Features: Calendar-display, schedule/create event).
Regarding claim 18 (Original), Gershony in view of Davis discloses in response to determining the schedule of the user, determining a suggested time to schedule the appointment with the business entity; and in response to determining the suggested time, displaying the suggested time in the conversation transcript (Gershony ¶98 - The messaging application 103 generates a suggestion for an actionable entity based on the contextual indicators. For example, if two users want to meet at a store, the messaging application 103 could provide the users with directions to the store and a calendar entry to schedule a meeting time. Based on the contextual indicators, a map may indicate directions to a particular store close to both users, and a calendar may highlight time slots that are available to both of the users).  
Regarding claim 19 (Original), Gershony in view of Davis discloses determining a travel time to the business entity; in response to determining the travel time, determining a suggested time to schedule the appointment with the business entity; and in response to determining the suggested time to schedule the appointment with the business entity, displaying the suggested time in the conversation transcript (Gershony Fig. 5A – Gershony ¶113 - The messaging application 103 may determine the estimated time of arrival for the second user based on a location of the second user, a calendar event that includes a location of the calendar event, and/or information about a destination from a mapping application.
Regarding claim 22 (Original), Gershony in view of Davis discloses determining content of the conversation transcript; and in response to determining the content of the conversation transcript, determining a proposed task to be conducted between the user and the business entity, wherein displaying the task affordance comprises displaying an affordance associated with the proposed task (Gershony ¶106 - FIG. 4G includes graphic representations of example conversation interfaces showing serial presentation of suggestions. In the illustrated FIG. 4G, the conversation interface 1500 is displayed on a user's mobile screen. Responsive to receiving a message 1502 "meet up for a meal?," the messaging application 103 generates and displays options 1504 for "lunch," "dinner," "brunch," etc. The user may select one of the options 1504 first suggested to the user, which triggers a second suggestion to be generated. FIG. 4G displays a conversation interface 1550 generated responsive to receiving the user selection as shown in the option 1506. Upon the user's selection for lunch in the option 1506, the messaging application 103 generates and displays certain restaurants open for lunch).  
Regarding claim 23 (Original), Gershony in view of Davis discloses wherein detecting the content of the conversation transcript comprises determining content associated with a completed task included in the conversation transcript, the method further comprising: in response to determining content associated with the completed task, determining the proposed task to be conducted between the user and the business entity (Gershony ¶106 - FIG. 4G includes graphic representations of example conversation interfaces showing serial presentation of suggestions. In the illustrated FIG. 4G, the conversation interface 1500 is displayed on a user's mobile screen. Responsive to receiving a message 1502 "meet up for a meal?," the messaging application 103 generates and displays options 1504 for "lunch," "dinner," "brunch," etc. The user may select one of the options 1504 first suggested to the user, which triggers a second suggestion to be generated. FIG. 4G displays a conversation interface 1550 generated responsive to receiving the user selection as shown in the option 1506. Upon the user's selection for lunch in the option 1506, the messaging application 103 generates and displays certain restaurants open for lunch).


Claims 2, 3, 4, 6, 7-10, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gershony et al. (USPGPUB 2017/0180276) in view Davis et al. (USPGUB 2016/0180325) further of Lasker et al. (USGPUB 2019/0114697).
Regarding claim 2 (Amended), Gershony in view of Davis discloses initiating a messaging session between a user of the electronic device and a business entity via a messaging user interface (Gershony ¶2 - Implementations generally relate to messaging applications - Gershony ¶15 - ask a business owner of a business that is associated with the first bot for additional information). 
Davis further teaches automatically ceasing display of the information access affordance (Davis Fig. 4F – Davis ¶182 - For example, the client application 202 can present to the user a pop-up window 438 {i.e. goes away after selecting} or other notification in the messaging interface 414 asking the user whether the user wants to create a PIN for sending money for added security, as shown in FIG. 4F).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the messaging suggestion methodology/system of Gershony by including the messaging payment techniques of Davis because Davis discloses “The integrated payment and messaging system can improve security by allowing a user to make a purchase without having to provide sensitive financial information to the merchant. In addition, the integrated payment and messaging system can allow a user to make a payment for an order seamlessly during a conversation with the merchant (Davis ¶ABS)”.   Additionally, Gershony further details that “Implementations generally relate to messaging applications (Gershony ¶2)” so it would be obvious to consider including the additional messaging payment techniques that Davis discloses because it would enable a more robust messaging application that Gershony discloses by including payment facilitation features.
Gershony in view of Davis lacks wherein displaying the task affordance comprises displaying a product selection affordance, and wherein detecting the interaction to select the task affordance comprises detecting an interaction to select the product selection affordance, the method further comprising: in response to detecting the interaction to select the product selection affordance, generating one or more product affordances, wherein each product affordance of the one or more product affordances is associated with a product of one or more products of the business entity.
Lasker, from the same field of endeavor, teaches wherein displaying the task affordance comprises displaying a product selection affordance, and wherein detecting the interaction to select the task affordance comprises detecting an interaction to select the product selection affordance (Lasker ¶ABS - The second shopping keyboard includes third keys that represent purchasable items (a product and/or service)), the method further comprising: in response to detecting the interaction to select the product selection affordance, generating one or more product affordances, wherein each product affordance of the one or more product affordances is associated with a product of one or more products of the business entity (Lasker ¶64 - FIG. 5, the third keys PK1-PK8 are selectable by the user UA. Each of the third keys PK1-PK8 represents a different product and/or service belonging to the collection of products and/or services represented by the selected second key {i.e. business entity}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the messaging suggestion methodology/system of Gershony by including the messaging application interface techniques of Lasker because Lasker discloses “In particular, interfaces that facilitate efficient browsing, sharing, and selling of products and/or services to users would be particularly desirable. The present application provides these and other advantages (Lasker ¶3)”.   Additionally, Gershony further details that “Implementations generally relate to messaging applications (Gershony ¶2)” so it would be obvious to consider including the additional messaging application interface techniques that Lasker discloses because it would enable a more robust messaging application that Gershony discloses.
Regarding claim 3 (Original), Gershony in view of Davis further in view of Lasker discloses initiating a messaging session between a user of the electronic device and a business entity via a messaging user interface (Gershony ¶2 - Implementations generally relate to messaging applications - Gershony ¶15 - ask a business owner of a business that is associated with the first bot for additional information).
Lasker further teaches detecting an interaction to select a product affordance of the one or more product affordances; in response to detecting the interaction to select the product affordance, determining a product associated with the product affordance; and in response to determining the product associated with the product affordance, generating one or more additional product affordances, wherein each product affordance of the one or more additional product affordances is associated with additional products associated with the selected product (Lasker ¶67 - FIG. 6, the copy 120A (see FIG. 1) of the shopping application 120 (see FIG. 1) may display details 330 (e.g., options, information, and the like) with respect to the particular product and/or service (e.g., a pair of shoes) selected by one of the third keys PK1-PK8 (e.g., the third key PK7)).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the messaging suggestion methodology/system of Gershony by including the messaging application interface techniques of Lasker because Lasker discloses “In particular, interfaces that facilitate efficient browsing, sharing, and selling of products and/or services to users would be particularly desirable. The present application provides these and other advantages (Lasker ¶3)”.   Additionally, Gershony further details that “Implementations generally relate to messaging applications (Gershony ¶2)” so it would be obvious to consider including the additional messaging application interface techniques that Lasker discloses because it would enable a more robust messaging application that Gershony discloses.
Regarding claim 4 (Original), Gershony in view of Davis further in view of Lasker discloses generating one or more additional product affordances comprises generating one or more product repair affordances, wherein each product repair affordance is associated with a different repair of the product (Gershony ¶85 - In yet another example, the first user may send a message to an air conditioning repair guy to schedule an appointment to fix the first user's air condition, schedule an appointment, and pay by credit card).
Regarding claim 6 (Original), Gershony in view of Davis further in view of Lasker discloses initiating a messaging session between a user of the electronic device and a business entity via a messaging user interface (Gershony ¶2 - Implementations generally relate to messaging applications - Gershony ¶15 - ask a business owner of a business that is associated with the first bot for additional information).
Lasker further teaches determining a product that is associated with the user, in response to determining the product that is associated with the user, determining at least one of the one or more product affordances (Lasker ¶101 - However, in this embodiment, the keyboard region 204 also displays a like option 610. If the user UA selects the like option 610, the product and/or service (e.g., the circle skirt) is added to a list of liked items that is viewable by selecting the liked items option 604).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the messaging suggestion methodology/system of Gershony by including the messaging application interface techniques of Lasker because Lasker discloses “In particular, interfaces that facilitate efficient browsing, sharing, and selling of products and/or services to users would be particularly desirable. The present application provides these and other advantages (Lasker ¶3)”.   Additionally, Gershony further details that “Implementations generally relate to messaging applications (Gershony ¶2)” so it would be obvious to consider including the additional messaging application interface techniques that Lasker discloses because it would enable a more robust messaging application that Gershony discloses.
Regarding claim 7 (Original), Gershony in view Davis further in view of Lasker discloses determining at least one of a purchase history, a repair history, and a message history of the user, wherein determining the product is further in response to determining at least one of the purchase history, the repair history, and the message history of the user (Gershony ¶103 - the messaging application 103 may predict a potential response from Aaron based on previous user actions of Aaron (e.g., a purchase history), and generates a one-tap reply 1204 for Aaron).
Regarding claim 8 (Original), Gershony in view Davis further in view of Lasker discloses determining account information of the user, wherein determining the product is further in response to determining the account information (Gershony ¶96 - For example, from the message "would you like to meet at ABC coffee store?" and user profile information {i.e. account information}, the messaging application 103 determines, subject to user consent, that an entity "ABC coffee store" is near the user's work location).  
Regarding claim 9 (Original), Gershony in view Davis further in view of Lasker discloses determining content of the conversation transcript, wherein determining the product is further in response to determining the content of the conversation transcript (Gershony ¶2 - Certain implementations may automatically analyze one or more of content of one or more messaging conversations (also referred to herein as " message exchange threads") and/or user information to automatically provide suggestions {i.e. product} to a user within a messaging application. In certain examples, the suggestions may automatically incorporate particular non-messaging functionality into the messaging application).
Regarding claim 10 (Original), Gershony in view Davis further in view of Lasker discloses detecting an interaction to select at least one product affordance of the one or more product affordances; in response to detecting the interaction to select the at least one product affordance, displaying a product submission affordance in the conversation transcript; detecting an interaction with the product submission affordance to change the selected at least one product affordance; and in response to detecting the interaction with the product submission affordance to change the selected product affordance, generating at least one additional product affordance (Gershony ¶91 - The messaging application 103 may provide the first user with a user interface that includes a field that sends text entered into the field or a selection to the first bot. For example, in FIG. 3, responsive to the ReservationBot suggesting to make a reservation for the user at Tasty Thai for 11:30, the user may accept the suggestion or modify the suggestion to select a different number of people, a different restaurant, and a different reservation time).
Regarding claim 24 (Original), Gershony in view of Davis discloses in response to detecting the first interaction to select the product affordance, determining at least one location of the business entity; in response to determining the at least one location of the business entity, displaying at least one location affordance in the conversation transcript; detecting a second interaction to select the at least one location affordance (Gershony Fig. 4A - Gershony ¶100 - In the illustrated example, the conversation interfaces 1000, 1050 are displayed on Aaron's mobile screen. Aaron receives a message 1002 "Want to eat at Park Chow?" from Bob. The messaging application 103, which is described above with reference to FIGS. 1 and 2, determines that the location "Park Chow" is actionable. A suggestion therefore can be generated for Aaron and Bob to take an action on the location. In this example, the messaging application 103 generates a map 1004 of the location "Park Chow" for Aaron and Bob. Aaron and Bob can view the map 1004 or share the map 1004 using the share button 1006);  123 97879095_1Attorney Docket No.: 2073694-OIOIPTUS (P34844US1) in response to detecting the second interaction to select the at least one location affordance, determining at least one time to schedule an appointment to repair the at least one product; in response to determining the at least one time to schedule an appointment to repair the at least one product, displaying at least one appointment time affordance that is associated with the at least one time; detecting a third interaction to select an appointment time affordance of the at least one appointment time affordance; and in response to detecting the third interaction to select the appointment time affordance, scheduling the appointment with the business entity (Gershony Fig. 3 -  Gershony ¶86 - In FIG. 3, the messaging application 103 may request information about restaurants that offer Thai food that are located on El Camino, restaurants that are near the location of the first user, restaurants that have high ratings, etc. The first bot may incorporate the restaurant names into an offer to make reservations at those restaurants for two people at times that are currently available for reservations. The messaging application 103 may provide a suggestion to the first user and the second user. For example, the messaging application 103 provides on behalf of the first bot, an offer to make a reservation at Tasty Thai.).
Gershony in view of Davis lacks in response to initiating the task, displaying at least one product affordance in the conversation transcript, wherein the at least one product affordance is associated with at least one product of the business entity; detecting a first interaction to select a product affordance of the at least one product affordance, wherein the product affordance is associated with a product of the at least one product.
Lasker, from the same field of endeavor, teaches in response to initiating the task, displaying at least one product affordance in the conversation transcript, wherein the at least one product affordance is associated with at least one product of the business entity (Lasker ¶64 - FIG. 5, the third keys PK1-PK8 are selectable by the user UA. Each of the third keys PK1-PK8 represents a different product and/or service belonging to the collection of products and/or services represented by the selected second key {i.e. business entity}); detecting a first interaction to select a product affordance of the at least one product affordance, wherein the product affordance is associated with a product of the at least one product (Lasker ¶67 - FIG. 6, the copy 120A (see FIG. 1) of the shopping application 120 (see FIG. 1) may display details 330 (e.g., options, information, and the like) with respect to the particular product and/or service (e.g., a pair of shoes) selected by one of the third keys PK1-PK8 (e.g., the third key PK7)).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the messaging suggestion methodology/system of Gershony by including the messaging application interface techniques of Lasker because Lasker discloses “In particular, interfaces that facilitate efficient browsing, sharing, and selling of products and/or services to users would be particularly desirable. The present application provides these and other advantages (Lasker ¶3)”.   Additionally, Gershony further details that “Implementations generally relate to messaging applications (Gershony ¶2)” so it would be obvious to consider including the additional messaging application interface techniques that Lasker discloses because it would enable a more robust messaging application that Gershony discloses.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gershony et al. (USPGPUB 2017/0180276) in view of Davis et al. (USPGUB 2016/0180325) further in view of Lasker et al. (USGPUB 2019/0114697) further in view of Zonka (USPGPUB 2015/0334067).
Regarding claim 5 (Original), Gershony in view of Davis further in view of Lasker discloses initiating a messaging session between a user of the electronic device and a business entity via a messaging user interface (Gershony ¶2 - Implementations generally relate to messaging applications - Gershony ¶15 - ask a business owner of a business that is associated with the first bot for additional information).
Gershony in view of Davis further in view of Lasker lacks wherein generating one or more additional product affordances comprises generating one or more product accessory affordances, and wherein each product accessory affordance is associated with a different accessory for the product.
Zonka, from the same field of endeavor, teaches wherein generating one or more additional product affordances comprises generating one or more product accessory affordances, and wherein each product accessory affordance is associated with a different accessory for the product (Zonka ¶36 - Furthermore, in some embodiments, the messaging software application 26 is configured to allow users to purchase items (e.g., DVDs, concert tickets, clothing, skateboard accessories, computer peripherals, etc.) through messages or other advertising provided through the software application 26 (e.g., directly or through links to websites)).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the messaging suggestion methodology/system of Gershony by including the messaging feature techniques of Zonka because Zonka discloses “This invention relates to mobile messaging and, in particular, relates to mobile text messaging that enables senders to incorporate graphical and/or audible features into the message (Zonka ¶2)”.   Additionally, Gershony further details that “Implementations generally relate to messaging applications (Gershony ¶2)” so it would be obvious to consider including the additional messaging feature techniques that Zonka discloses because it would enable a more robust messaging application that Gershony discloses by including graphical features.



Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
The Applicant argues the claimed invention overcomes the 101 rejections due to the amended limitation effectively integrating the abstract idea into a practical application of information access interface.  While this information access might improve the busin3ess process of facilitating a transaction, and as such have some practical applications, this is not synonymous with USPTO guidance.  Specifically, the claimed invention needs have significant additional elements as to where the claimed invention is effectively integrated into those additional elements.  As addressed above, the amended claims as written do not currently accomplish that.
Applicant also argues that there are significant additional elements as to where the claimed invention is significantly more.  As addressed above, the additional elements are found to be merely the software and/or hardware components used to implement the abstract idea (interact and facilitate sales and service with potential customers of a business) on a general purpose computer (See MPEP 2106.05(f)).
Regarding the 35 USC § 103 rejections in the previous Office Action, Applicant amended the independent claims to further limit the claims with respect to information access and sending that information.  In light of this amendment, Examiner agrees that the original references did not cite this, however the amendment necessitated further consideration.  As a result of this consideration, the prior art was found to teach these limitations and is now cited (Davis privacy settings and user authorizations as discussed above).  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624